19-23185-rdd       Doc 205        Filed 11/21/19      Entered 11/21/19 15:26:18              Main Document
                                                     Pg 1 of 6


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x


                  FIRST OMNIBUS ORDER PURSUANT TO SECTION 365(a)
                       OF THE BANKRUPTCY CODE AUTHORIZING
                   REJECTION OF CERTAIN EXECUTORY CONTRACTS
                     AND LEASES, AND PROVIDING RELATED RELIEF
                      (SETTING BAR DATE FOR FILING CONTRACT
                                 REJECTION CLAIMS)


        Upon the motion (the “Motion”)2 of the debtor and debtor in possession (the “Debtor”)

for entry of an order authorizing rejection of certain executory contracts and leases pursuant to

11 U.S.C. § 365 and Fed. R. Bankr. P. 6006 and granting related relief; all as more fully set forth

in the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of

Reference from the United States District Court for the Southern District of New York, dated

January 31, 2012, as a core proceeding pursuant to 28 U.S.C. §157(b); and venue in this district

being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found the Debtor’s

notice of the Motion and opportunity for a hearing thereon were due and sufficient and that no

other notice need be provided; and the Motion having complied with Fed. R. Bankr. P. 6006(f);

and there being no objections to the relief granted herein; and upon the record of the hearing held


    1
        The last four digits of the Debtor’s taxpayer identification number is 9495. As of November 1, 2019, the
        Debtor’s service address for purposes of this chapter 11 case is 200 Pemberwick Road, Greenwich, CT
        06831. The Debtor also did business as American Medical Collection Agency.
2
        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-23185-rdd     Doc 205     Filed 11/21/19     Entered 11/21/19 15:26:18          Main Document
                                               Pg 2 of 6


by the Court on the Motion on November 14, 2019 and all of the proceedings had before this

Court; and the Court having determined that the legal and factual bases set forth in the Motion

and at the hearing establish good and sufficient cause for the relief granted herein and that the

rejection of the Contracts is a proper exercise of business judgment, it is hereby ORDERED that:

         1.    The Motion is granted.

         2.    Pursuant to sections 105(a) and 365(a) of the Bankruptcy Code, the Debtor is

authorized to reject the Contracts (as identified on Exhibit “A” to this Order), and such Contracts

are deemed rejected, effective as of the respective dates of rejection set forth for each such

Contract on Exhibit “A” to this Order.

         3.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing in the Motion or this Order shall: (a) constitute an admission as to the validity or priority

of any claim against the Debtor, (b) constitute a waiver of the Debtor’s right to dispute any

claim, or (c) prejudice any party’s right to assert that any of the Contracts are not executory or

unexpired within the meaning of section 365 of the Bankruptcy Code.

         4.    Any person or entity that holds a Claim arising from the rejection of

Contract hereunder must submit a Proof of Claim based on such rejection by filing such

Proof of Claim on the docket of this case, with a copy to the Debtor’s counsel, on or before

the later of: (a) the General Claims Bar Date; and (b) thirty (30) days from the date of

entry of this Order. The failure to do so by the deadlines set forth above shall preclude the

receipt of any distribution from the Debtor’s estate.

         5.    The terms of this Order shall be effective immediately and enforceable upon its

entry.




                                                 -2-
19-23185-rdd    Doc 205      Filed 11/21/19     Entered 11/21/19 15:26:18         Main Document
                                               Pg 3 of 6


       6.      The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.


Dated: November 21, 2019
       White Plains, New York


                                      /s/Robert D. Drain _____________________
                                      THE HONORABLE ROBERT D. DRAIN
                                      UNITED STATES BANKRUPTCY JUDGE




                                                -3-
19-23185-rdd    Doc 205    Filed 11/21/19    Entered 11/21/19 15:26:18   Main Document
                                            Pg 4 of 6


                                       Exhibit “A”

               Executory Contracts and Unexpired Leases Subject to Rejection
19-23185-rdd     Doc 205   Filed 11/21/19    Entered 11/21/19 15:26:18   Main Document
                                            Pg 5 of 6


                              CONTRACTS TO REJECT


         VENDOR NAME                             ADDRESS                 EFFECTIVE DATE
                                                                          OF REJECTION

 Altice Business (f/k/a           1111 Stewart Avenue                     09/13/2019
 Lightpath)                       Bethpage, NY 11714
 Apex                             535 Connecticut Avenue, Ste. 104        08/15/2019
                                  Norwalk, CT 06854
 Clearbrook Cross LLC             100 Clearbrook Road                     11/01/2019
                                  Elmsford, NY 10523
 Creditron                        2265 Upper Middle Road East, Ste.       07/01/2019
                                  601
                                  Oakville, Ontario, CANADA
 CSI International/Bi Moyle       P.O. Box 417                            11/01/2019
                                  Williamsport, OH 43164
 CT Corporation                   111 Eighth Avenue, 13th Fl.               TBD as
                                  New York, NY 10011                       discussed
 Expertsource Global Services     Deekay Tech Park, Unit 102              06/17/2019
 Private Limited                  TTC Industrial Area, MIDC
                                  Turbhe, Navi Mumbai
                                  Maharashtra 40075, INDIA
 IBM                              Carretera al Castillo 2200 El            11/1/2019
                                  Quince
                                  El Salto, Jalisco 46680, MEXICO
 LexisNexis                       28330 Network Place                     07/01/2019
                                  Chicago, IL 60673
 Nuvei Technologies               5000 Legacy Drive, Suite 320            06/17/2019
                                  Plano, TX 75024
 PCI Group, Inc.                  11632 Harrisburg Road                   06/17/2019
                                  Fort Mill, SC 29707
 Pitney Bowes                     2225 American Drive                     09/28/2019
                                  Neenah, WI 54956
 Protection1                      800 East Waterman                       11/01/2019
                                  Wichita, KS 67202
 Service Express, Inc.            3854 Broadmoor Ave SE                   09/01/2019
                                  Grand Rapids, MI 49512


4819-4944-3496
7022536
19-23185-rdd   Doc 205     Filed 11/21/19    Entered 11/21/19 15:26:18   Main Document
                                            Pg 6 of 6



 Twilio                           375 Beale Street, Ste. 300             09/10/2019
                                  San Francisco, CA 94105
 Wells Fargo Financial            P.O. Box 3072                          09/09/2019
 Services (Apple Lease)           Cedar Rapids IA 52406
 Wells Fargo Financial            P.O. Box 3072                          11/01/2019
 Services (Konica Lease)          Cedar Rapids IA 52406


 Windstream Enterprise            P.O. Box 70268                         08/11/2019
 (f/k/a Broadview Networks)       Philadelphia, PA 19176




                                              2
